11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Michelle Dimmitt,                             * From the 220th District
                                                Court of Comanche County,
                                                Trial Court No. CCCV-10-14910.

Vs. No. 11-12-00129-CV                        * June 26, 2014

Brookshire Grocery Company                    * Memorandum Opinion by Wright, C.J.
d/b/a Brookshire’s and                          Concurring Memorandum Opinion by
Superior Sanitation, Inc.                       Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we reverse
the orders of the trial court in which it granted summary judgment in favor of Superior
Sanitation, Inc. and Brookshire and dismissed Michelle Dimmitt’s claims. We remand
the cause to the trial court for further proceedings. The costs incurred by reason of this
appeal are taxed against Brookshire Grocery Company d/b/a Brookshire’s and Superior
Sanitation, Inc.